                                                                                                 Case 2:17-cv-01047-RFB-BNW Document 122
                                                                                                                                     120 Filed 08/13/21
                                                                                                                                               08/11/21 Page 1 of 2
                                                                                                                                                                  3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KIM GILBERT EBRON
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             5    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             6    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             7
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             8
                                                                                                                                     DISTRICT OF NEVADA
                                                                                             9
                                                                                                 CARRINGTON MORTGAGE SERVICES,                     Case No.: 2:17-cv-01047-RFB-BNW
                                                                                            10   LLC,
                                                                                            11                         Plaintiff,
                                                                                                 vs.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 TAPESTRY AT TOWN CENTER
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                    MOTION TO REMOVE ATTORNEY
                                                                                                 HOMEOWNERS’ ASSOCIATION; TERRA                   FROM ELECTRONIC SERVICE LIST
                                                                                            14   WEST COLLECTIONS GROUP LLC; SFR
                                                                                                 INVESTMENTS POOL 1, LLC; DOE
                                                                                            15   INDIVIDUALS I-X, inclusive, and ROE
                                                                                                 CORPORATIONS I-X, inclusive,
                                                                                            16
                                                                                                                       Defendants.
                                                                                            17
                                                                                            18   SFR INVESTMENTS POOL 1, LLC,

                                                                                            19                 Counter/Cross-Defendants,
                                                                                                 vs.
                                                                                            20
                                                                                                 CARRINGTON MORTGAGE SERVICES,
                                                                                            21   LLC; ESTHER MARIN, AN INDIVIDUAL,
                                                                                            22                  Counter/Cross-Defendants.
                                                                                            23
                                                                                            24
                                                                                                  TO: ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                                                            25
                                                                                                         PLEASE TAKE NOTICE that Karen L. Hanks, Esq. and Jason G. Martinez are no
                                                                                            26
                                                                                                  longer associated with the law firm of KIM GILBERT EBRON. KIM GILBERT EBRON
                                                                                            27
                                                                                            28    requests that Ms. Hanks and Mr. Martinez be removed from the service list.

                                                                                                                                               -1-
                                                                                                 Case 2:17-cv-01047-RFB-BNW Document 122
                                                                                                                                     120 Filed 08/13/21
                                                                                                                                               08/11/21 Page 2 of 2
                                                                                                                                                                  3


                                                                                                         KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             1

                                                                                             2    All pleadings, papers, correspondence, documents and future notices in this action should

                                                                                             3    continue to be directed to Diana S. Ebron, Esq, and Jacqueline A. Gilbert, Esq.

                                                                                             4           Dated this 11th day of August, 2021.
                                                                                             5                                                        KIM GILBERT EBRON
                                                                                             6                                                        /s/Diana S. Ebron
                                                                                                                                                      DIANA S. EBRON, ESQ.
                                                                                             7                                                        Nevada Bar No. 10580
                                                                                                                                                      7625 Dean Martin Drive, Suite 110
                                                                                             8                                                        Las Vegas, Nevada 89139
                                                                                                                                                      Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                            10
                                                                                            11
                                                                                                                                                      ORDER
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                      It is so ordered.
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                            14
                                                                                                                                                             August 13, 2021
                                                                                                                                                      DATE: ________________________
                                                                                            15
                                                                                            16
                                                                                            17
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                                -2-
